PER CURIAM.
Robert E. Meade appeals the district court’s orders denying relief on his 42 U.S.C. § 1983 (2000) complaints. We have reviewed the record and the district court’s opinions and find no reversible error. Accordingly, we affirm substantially on the reasoning of the district court. See Meade v. Silkworth, No. CA-02-558-MJG (D.Md. Feb. 26, 2002); Meade v. Silkworth, No. CA-02-1854-MJG; No. CA-02-1859-MJG (D. Md. June 4, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.